DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/EP2018/058358, filed 03/30/2018, and claims priority to foreign application FR17 52822, filed 03/31/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 4-8, 10-13, 15-18 and 20, in the reply filed on 10/05/2020 is acknowledged.  Applicants’ traversal of the requirement asserts that the claims do not lack a special technical feature because neither the claimed method nor the solid material produced by that method is disclosed or suggested by the Araby reference. This argument has been considered and found persuasive.  However, during a posteriori assessment of the prior art, claims were found to lack a special technical feature in view of, for example, Cahiez ("Manganese dioxide." Encyclopedia of reagents for organic synthesis (2001): 1-16), which (throughout) teaches MnO2 (a solid material comprising manganese) and many preparation methods, which reads on claim 9.  Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.  The restriction requirement is still deemed proper and is therefore made FINAL.

Accordingly, claims 1, 2, 4-8, 10-13, 15-18 and 20 are currently under examination.
Claim Objections
	Claim 1 recites “an manganese oxidizing agent”, which is awkward word usage.	
Claim 11 recites the phrases “the oxidation reactions”, “the oxidative cleavage reactions”.  It is suggested that the phrases “an oxidation reaction” and “an oxidative cleavage reaction”, or the like, would be more appropriate here. 	
Claim 13 recites the phrase “the aqueous effluent comprising manganese uses at least 5 mg/L of manganese”.  This is awkward word usage at best and may, possibly, render the claim indefinite.  If “comprises at least 5 mg/L of manganese” is what is meant here, Applicants should recite this.
Claim 20 recites the phrase “of alcohols in alpha of an aromatic ring, including heterocyclic” is at best awkward and may, possibly, render the claim indefinite.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation at “least 5 mg/L”, and the claim also recites “at least 5 to 50 
Claim 1 recites the phrase “obtaining an oxidized aqueous solution”.  It is unclear what “an oxidized aqueous solution” actually is.  As the oxidizing agent added is a manganese oxidizing agent, is what is obtained “an aqueous solution comprising oxidized manganese” what is envisioned here?
Claim 1 recites “obtaining a solution comprising a precipitate”.  Is what is envisioned here actually a suspension comprising a precipitate that comprises oxidized manganese?
Claim 5 recites the phrase “wherein the oxidizing agent is added in a concentration of between 0.015 mL/L and 2 mL/L.”  In the event of usage of a solid or gaseous oxidizing agent, what is the meaning of the concentration as recited?  Or is the oxidizing agent limited to only a liquid agent? Is the concentration more clearly expressed by, for example, molar concentration or w/w or w/v units?
Claim 10 recites the phrase “preparing a compound comprising manganese according to claim 1”.  However, claim 1 recites only “a solid material comprising manganese”, not a compound per se.  Accordingly, the claims lack antecedent basis for the recitation of claim 10.
Claim 10 recites the phrase “for example oxidation of benzyl alcohol”.  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the phrase “wherein the organic synthesis reaction is carried out in the presence of a catalyst oxidizing agent”.  It is unclear what a “catalyst oxidizing agent” is.  Does this mean the agent oxidizes the catalyst?  Or is what is envisioned is that the reaction is carried out in the presence of a catalyst that promotes oxidation?
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PRESUTTI (US 9,284,206 B2; PGPub published 08 May 2014) in view of EWQA Conference, Hunt Valley Maryland (2014).
Presutti (Abstract and throughout) discloses methods of removing metals from flow-back waters (an aqueous effluent), (see claim 14), comprising the steps of providing flow-back water; mixing an oxidizing agent with the flow-back water; adding a base to the flow-back water to adjust the pH of the flow-back water to about 8.0; removing a precipitate from the flow-back water, thereby producing a metal sludge cake.  Regarding the metal removed in the process, the reference (col. 4 lines 39-42) contemplates solid precipitates comprising Mn3O4 and Mn2O3 (reading on claim 2) produced by capture in a filter bag (co. 4 lines 33-38).  Regarding the oxidizing agent, the reference (co. 7 lines 30-34) teaches exemplary oxidizing agents as including oxygen via aeration (reading on claim 4). The reference refers to 
Regarding claim 5, which adds the limitation that the oxidizing agent be added in a concentration of between 0.015 mL/L and 2 mL/L, the primary reference teaches addition of chlorine dioxide to a concentration of 1% (110 ppm solution).  The ordinary artisan at the time the application was effectively filed would have been able, as a matter of routine optimization, to explore, ascertain, and implement the optimal oxidant concentration of oxidant to add for oxidizing the contained metal content, motivated by the need to obtain the best oxidation conditions, linked to effectiveness of metal oxide precipitation (and thus its removal from input effluent), with a reasonable expectation of success.
Regarding claims 6 and 16, the primary reference (col. 7 lines 35-40) the reference teaches pH adjustment with bases, for example, sodium hydroxide, adding that “[a]t this pH, in the presence of the oxidizing agent, metal oxides may become insoluble precipitates such as, for example, ferric hydroxide and manganese dioxide.”
As to claims 8 and 18, Presutti clearly envisions effluents comprising additional metals (see Table 2 col. 13).
Claims 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PRESUTTI (US 9,284,206 B2; PGPub published 08 May 2014) in view of EWQA Conference, Hunt Valley Maryland (2014) further in view of Zhang (Hydrometallurgy 2010 101:58-63).
The teachings of Presutti and EWQA Conference are set forth above.  These references combined do not teach a method wherein the base is added until a pH of at least 9.5, however, Zhang (Abstract and throughout), in the same field of art (Article Title: Investigation of methods for removal and recovery of manganese in hydrometallurgical processes), teaches extensively regarding conditions for precipitation of manganese from process solutions.
Regarding claims 7 and 17, Zhang (p. 61 Fig. 3) demonstrates that, in the study of pH dependence of Mn precipitation (under oxidizing conditions), there was increasing precipitation efficiency with increasing pH.  Accordingly, in this case pH represents a result-effective variable, i.e., a variable which achieves a In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  MPEP 2144.05.II.B.
Regarding claim 13, Presutti teaches manganese in the sludge cake in the form of MnO2, Mn3O4 and/or Mn2O3, which represent at least Mn(III) and Mn(IV).  Further regarding claim 13, which includes a range of process temperature (10°C to 50°C), Presutti is silent.  However, Zhang, teaching in the same field of art (see above) teaches the precipitation processes therein at 60°C.  in this regard, a prima facie case of obviousness exists where claimed ranges or amounts do not overlap with the prior art but are merely close; Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), where "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." (MPEP 2144.05). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).  Absent a showing of unexpected results regarding the temperature in the instant process, the claimed process limitations are considered prima facie obvious.

Claims 10-12, 15 and 20 appear to be free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625